                IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


NORMAN LEE, JR.,

           Petitioner,

v.                                              Civil Action No. 5:18CV181
                                                                   (STAMP)
JENNIFER SAAD, Warden,
FCI Gilmer,

           Respondent.


                    MEMORANDUM OPINION AND ORDER
                 AFFIRMING AND ADOPTING REPORT AND
                RECOMMENDATION OF MAGISTRATE JUDGE
              AND OVERRULING PETITIONER’S OBJECTIONS

                         I.    Procedural History

      The pro se1 petitioner, Norman Lee, Jr. (“Lee”), an inmate

incarcerated at FCI Gilmer in Glenville, West Virginia, filed a

petition for a writ of habeas corpus under 28 U.S.C. § 2241

(“§ 2241”) challenging the validity of his sentence from the United

States District Court for the District of Maryland.               ECF No. 1.

Petitioner contends that he is actually innocent of being a career

offender, and was improperly classified as such.                 Id. at 5-6.

Additionally, Lee claims that “[t]hese errors are plain, and equate

to   ineffectiveness   of     counsel   which   affect   Lee’s   substantial

rights.”   Id. at 6.   For relief, the petitioner requests that this

Court grant his petition, vacate his sentence as a career offender,


      1
      “Pro se” describes a person who represents himself in a court
proceeding without the assistance of a lawyer.         Black’s Law
Dictionary 1416 (10th ed. 2014).
resentence him without the career offender designation, and grant

him immediate release.   Id. at 8.     Lee also requests he be granted

relief pursuant to Amendment 782,2 for which he was previously

ineligible.   Id.

     The action was referred to United States Magistrate Judge

James P. Mazzone for initial review and report and recommendation

pursuant to Local Rule of Prisoner Litigation Procedure 2.         The

magistrate judge filed a report and recommendation recommending

that the petition be denied and dismissed without prejudice.       ECF

No. 8.   The magistrate judge informed the petitioner that if he

objected to any portion of the report and recommendation, he was

required to file specific written objections within 14 days after

being served with copies of the report.      Id. at 9.   The petitioner

filed timely objections.   Id. at 10.

     For the reasons that follow, this Court finds that the report

and recommendation of the magistrate judge should be adopted in its

entirety.

                         II.   Applicable Law

     Under 28 U.S.C. § 636(b)(1)(C), this Court must conduct a de

novo review of any portion of the magistrate judge’s report and

recommendation to which an objection is timely made.       Because the


     2
      On November 1, 2014, Amendment 782 to the United States
Sentencing Guidelines became effective. Amendment 782 reduced by
two levels some, but not all, of the base offense levels in the
Drug Quantity Tables at U.S.S.G. §§ 2D1.1 and 2D1.11 and Amendment
782 applies retroactively.

                                   2
petitioner filed objections to the report and recommendation, the

magistrate judge’s recommendation will be reviewed de novo as to

those findings to which the petitioner objected.            As to those

findings to which objections were not filed, all findings and

recommendations will be upheld unless they are “clearly erroneous

or contrary to law.”     28 U.S.C. § 636(b)(1)(A).

                           III.    Discussion

     On de novo review, this Court finds that the magistrate judge

properly concluded that this Court is without jurisdiction to

consider Lee’s petition.       This Court agrees with the magistrate

judge’s finding that because Lee does not satisfy the savings

clause of § 2255(e) under Wheeler,3 his claim may not be considered

under § 2241.    Further, when subject-matter jurisdiction does not

exist, “the only function remaining to the court is that of

announcing the fact and dismissing the cause.”             Steel Co v.

Citizens for a Better Env’t, 523 U.S. 83, 1012-16 (1998); Reinbold

v. Evers, 187 F.3d 348, 359 n.10 (4th Cir. 1999).

     In   his   report   and   recommendation,   the   magistrate   judge

correctly determined that the petitioner’s § 2241 petition should

be dismissed without prejudice after finding that the petitioner’s

claim is not properly brought under § 2241.       ECF No. 8 at 9.     The

magistrate judge accurately found that because the petitioner is

challenging the validity of his sentence, not his conviction, the


     3
      United States v. Wheeler, 886 F.3d 415, 429 (4th Cir. 2018).

                                    3
Court must apply United States v. Wheeler, 886 F.3d 415 (4th Cir.

2018), to determine whether § 2255 is inadequate or ineffective.

Id. at 9.   In the report and recommendation, the magistrate judge

found that even assuming the petitioner could satisfy the first,

second, and third prongs of the Wheeler test, Lee cannot meet the

fourth prong.    Id. at 8.     The petitioner fails to establish that,

due to a retroactive change in the law, his sentence now presents

an error sufficiently grave to be a fundamental defect, as the

fourth prong requires.       See Lester v. Flournoy, 909 F.3d 708, 715

(4th Cir. 2018). In Lester, the United States Court of Appeals for

the Fourth Circuit determined that a misclassification as a career

offender can be a fundamental defect if the sentencing occurred

pre-Booker,4    when   the    sentencing   Guidelines   were   mandatory.

Lester, 909 F.3d at 714.       The magistrate judge next cites Foote,5

which would bar Lee’s petition, as he was sentenced under the

advisory Guidelines.         ECF No. 8 at 8.      The magistrate judge


     4
      In United States v. Booker, the Supreme Court determined that
the United States Sentencing Guidelines were advisory. 543 U.S.
220 (2005).
     5
      In United States v. Foote, 784 F.3d 931 (4th Cir. 2015), the
Fourth Circuit determined that a misclassification as a career
offender under the advisory Guidelines at sentencing was not
cognizable under § 2255.      The Foote court determined that a
district court lacks authority to review an alleged sentencing
error that is neither constitutional nor jurisdictional, unless it
amounts to “a fundamental defect which inherently results in a
complete miscarriage of justice” and that a misclassification of a
petitioner as a career offender under the advisory guidelines does
not result in a fundamental defect that can be categorized as a
miscarriage of justice. Id. at 940, 944.

                                     4
concluded that subject-matter jurisdiction does not exist in this

Court because the petitioner was sentenced under the post-Booker,

advisory      Guidelines,      and   “regardless    of     whether     this    was   a

misapplication of those guidelines, the law in this Circuit makes

clear    that   he    cannot    satisfy    the    fourth    Wheeler    prong,      and

therefore, fails to satisfy the § 2255(e) savings clause.”                         Id.

Additionally,        the   magistrate     judge   noted    in    his   report      and

recommendation that petitioner cannot demonstrate that § 2255 is an

inadequate or ineffective remedy just because his previous § 2255

petition was unsuccessful.           Id. at 9.     Upon de novo review of the

petitioner’s argument and the report and recommendation, this Court

agrees.

        The   petitioner     filed    objections     in    a    response      to   the

magistrate’s report and recommendation. ECF No. 10. To start, the

petitioner makes a valid objection when he notes the magistrate

judge “incorrectly states that Lee does not raise the savings

clause.”      Id. at 1.    This Court finds that the petitioner properly

raised the “savings clause” argument in his original complaint.

See ECF No. 1 at 9.        However, upon further review, this Court finds

that despite this erroneous statement, the magistrate judge did

conduct an appropriate analysis of the petitioner’s claims pursuant

to Wheeler.

        In the remainder of the petitioner’s objections, he uses

multiple arguments to claim that he satisfies the fourth prong of


                                          5
Wheeler, because due to a retroactive change in the law, his

sentence   now   presents   an    error   sufficiently   grave   to   be   a

fundamental defect. ECF No. 10. First, the petitioner claims that

his determination as a career offender classification was a plain

error. Id. at 2. Second, the petitioner objects to the magistrate

judge’s finding that his sentence was determined under the advisory

Guidelines, instead arguing that his incorrect sentence is due to

a statutory enhancement. Id. Third, the petitioner argues that he

satisfies the fourth prong of Wheeler because without the career

offender status, his sentence “becomes a grave miscarriage of

justice, and a fundamental defect.”        ECF No. 10 at 3.   Ultimately,

petitioner contends that this Court should “rule on the merits of

his 2241 motion, void his career offender enhancement due to his

illegal sentence and recognize his claim of actual innocence and

ineffectiveness of counsel.”        Id. at 4.

     Upon de novo review, this Court finds that although petitioner

asserts that he is entitled to relief under the savings clause, it

is clear that he is not.         In petitioner’s argument regarding the

statutory basis of the career offender classification, he overlooks

the importance of the advisory nature of the sentencing guidelines

after the Supreme Court’s ruling in United States v. Booker, 543

U.S. 220 (2005).

     Because petitioner is not challenging his conviction, the test

under In re Jones, 226 F.3d 328, 333-34 (4th Cir. 2000), does not


                                      6
apply and, instead, this Court must review the petition under the

four prong savings clause test under United States v. Wheeler, 886

F.3d 415 (4th Cir. 2018), for erroneous sentences.                     This Court

finds that the magistrate judge properly analyzed the petitioner’s

petition accordingly.

     In Wheeler, the Fourth Circuit concluded that § 2255(e)

provides “an avenue for prisoners to test the legality of their

sentences    pursuant   to     §    2241,    and   Jones   is     applicable    to

fundamental sentencing errors, as well as undermined convictions.”

Id. at 428.    When contesting a sentence through a petition filed

under § 2241, a petitioner still must meet the savings clause of

§ 2255.    In the Fourth Circuit, § 2255 is deemed to be “inadequate

and ineffective” to test the legality of a sentence only when all

four of the following conditions are satisfied:

     (1) at the time of sentencing, settled law of this
     circuit or the Supreme Court established the legality of
     the sentence;
     (2) subsequent to the prisoner’s direct appeal and first
     § 2255 motion, the aforementioned settled substantive law
     changed and was deemed to apply retroactively on
     collateral review;
     (3) the prisoner is unable to meet the gatekeeping
     provisions of § 2255(h)(2) for second or successive
     motions; and
     (4) due to this retroactive change, the sentence now
     presents an error sufficiently grave to be deemed a
     fundamental defect.

Wheeler, supra, at 429.

     The    Fourth   Circuit       further   specified     that    a   change   of

substantive law within the Circuit, not solely in the Supreme


                                        7
Court, would be sufficient to satisfy the second prong of the

four-part test established in Wheeler.        Id.

      This Court finds that the petitioner cannot meet the fourth

prong of Wheeler, because he fails to establish that, due to a

retroactive change in the law, his sentence now presents an error

sufficiently grave to be a fundamental defect.         As the magistrate

judge correctly noted, under Foote, the Fourth Circuit determined

a misclassification as a career offender that used the advisory

guidelines, as in the petitioner’s case, was not a fundamental

defect.   ECF No. 8 at 10.   This Court finds that because petitioner

fails satisfy all four prongs of the Wheeler test, he does not

demonstrate that § 2255 is an inadequate or ineffective remedy.

For this reason, the petitioner’s claims may not be considered

under § 2241, and this Court is without jurisdiction to consider

the   petition.   As   to    petitioner’s    request   for   relief   under

Amendment 782, this Court concludes that the magistrate judge

properly determined “[t]o the extent that Lee may be entitled to

relief under this amendment, he must file a motion with his

sentencing court.”     Id. at 10 n.3.       This Court has conducted an

appropriate de novo review of petitioner’s objections and finds

that they are without merit.6           Thus, this Court upholds the


      6
      In the report and recommendation, the magistrate judge
referenced “White’s Claims” as the title of Section D. See ECF No.
8 at 3. However, on de novo review, this Court finds that the
magistrate judge conducted an appropriate analysis of the instant
petition and Lee’s claims.

                                    8
magistrate judge’s recommendation and overrules the petitioner’s

objections.

                         IV.    Conclusion

     For the reasons discussed above, the report and recommendation

of the magistrate judge (ECF No. 8) is hereby AFFIRMED and ADOPTED

in its entirety.   Accordingly, petitioner’s petition for writ of

habeas corpus under 28 U.S.C. § 2241 (ECF No. 1) is DENIED, and the

petitioner’s objections (ECF No. 10) are OVERRULED.

     It is further ORDERED that this case be DISMISSED WITHOUT

PREJUDICE and STRICKEN from the active docket of this Court.

     Should the petitioner choose to appeal the judgment of this

Court to the United States Court of Appeals for the Fourth Circuit

on the issues to which objection was made, he is ADVISED that he

must file a notice of appeal with the Clerk of this Court within 60

days after the date of the entry of this order.

     IT IS SO ORDERED.

     The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to counsel of record herein and to the pro se

petitioner by certified mail.    Pursuant to Federal Rule of Civil

Procedure 58, the Clerk is DIRECTED to enter judgment on this

matter.




                                  9
DATED:   August 2, 2019



                          /s/ Frederick P. Stamp, Jr.
                          FREDERICK P. STAMP, JR.
                          UNITED STATES DISTRICT JUDGE




                           10
